McCAY, J.
The only point made in this case, not covered by frequent decisions made at this and .other terms, since the adoption of the Constitution of 1868, is whether upon the face of the record it appears that the consideration of the cause of action is ■“a slave, or the hire thereof.”
At the regular pleading term, the defendant filed a plea, in which it is distinctly stated that the notes sued on were given for slaves. The plaintiff demurred to the plea, and the demurrer was sustained. The motion for a new trial contains, as one of the grounds, that the Court erred in sustaining the demurrer.
This brings immediately before the Court the record of the plea and demurrer, and the Court is called to decide upon it. The question the Court is asked to decide is this: Admitting that this note is given for slaves, is this a good plea? In our judgment, under the Constitution, the Superior Court has no jurisdiction of such an issue.
And, we think, the Court ought not to have granted a new trial, but ought to have refused to hear the motion. The Constitution makes the Superior Court the keeper of the record, and that is all. It is to be left as the Court finds it, the motion pending, ready to be taken up by any Court which the people of Georgia may hereafter clothe with jurisdiction over it.
Judgment reversed.